Citation Nr: 1213831	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-03 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of recurrent renal calculi from May 5, 2006 to May 5, 2010, and in excess of 30 percent since May 6, 2010.

2.  Entitlement to an initial evaluation in excess of 10 percent for asthma.

3.  Entitlement to an initial compensable evaluation for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1993 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2007 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois granted service connection for asthma (0%), allergic rhinitis (0%), and residuals, recurrent renal calculi (0%).  The effective date for all three claims was May 5, 2006.  During the current appeal, and specifically by a December 2008 rating action, the RO increased the evaluations for the service-connected asthma and residuals of recurrent renal calculi to 10 percent, effective May 5, 2006.  

The case was subsequently transferred to the Lincoln, Nebraska RO.

By way of a May 2010 rating action, the Lincoln RO increased the evaluation for the service-connected recurrent renal calculi to 30 percent, effective May 6, 2010. 

Additional evidence was received after the issuance of the SSOC in May 2010, in the form of a statement from the Veteran, without a waiver of the right to have the additional evidence reviewed by the RO.  As the additional evidence is not relevant to the issues on appeal, a remand is not warranted for RO consideration based on the additional evidence.  See 38 C.F.R. § 20.1304(c). 

Further review of the claims folder indicates that, at the beginning of the appeal, the Veteran was represented by one particular Veterans Service Organization (VSO).  In a September 2011 VA Form 21-22, the Veteran appointed the AMVETS as his representative, thereby revoking the earlier power of attorney.

In a statement dated in September 2011, the Veteran raised the issue of entitlement to service connection for headaches, as secondary to a service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From May 5, 2006 to May 5, 2010, the Veteran's service-connected residuals of recurrent renal calculi was not manifested by frequent attacks of colic requiring catheter drainage; diet therapy, drug therapy, invasive or non-invasive procedures more than two times per year; a daytime voiding interval between two and three hours; awakening to void three to four times per night; renal dysfunction; or a compensable level of hypertension or urinary tract infections.

2.  Since May 6, 2010, the Veteran's service-connected residuals of recurrent renal calculi has not been manifested by renal dysfunction with constant albuminuria with some edema; a definite decrease in kidney function; hypertension that is at least 40 percent disabling (i.e., with diastolic pressure predominately 120 or more, with moderately severe symptoms); a daytime voiding interval of less than one hour; or awakening to void five or more times per night.

3.  The service-connected asthma is manifested by an FEV-1 of 77 percent predicted at worst, an FEV-1/FVC of 99 percent at worst, and no more than the occasional use of an inhaler.  Oral bronchodilator and inhalational anti-inflammatory medication is not needed.  

4.  The service-connected allergic rhinitis is not manifested by nasal polyps or by the obstruction of one or both nasal passages.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of recurrent renal calculi from May 5, 2006 to May 5, 2010 and in excess of 30 percent since May 6, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.11a, 4.115a, 4.115b, Diagnostic Codes (DCs) 7508, 7509 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for service-connected asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.97, DC 6602 (2011).

3.  The criteria for an initial compensable evaluation for service-connected allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.97, DC 6522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here with the claims for initial compensable ratings, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issues of the ratings assigned to these now service-connected disabilities.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  VA has obtained VA treatment records; afforded the Veteran physical examinations; and provided him the opportunity to give testimony before the Board, which he declined.  The VA examinations are adequate for adjudication purposes.  The September 2007 and May 2010 examiners described in full the current manifestations of the Veteran's asthma, allergic rhinitis, and kidney disorder.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  The Veteran has submitted private treatment records.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and he has not contended otherwise.  

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Analysis-Increased Schedular Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Residuals Of Recurrent Renal Calculi

The Veteran's residuals of recurrent renal calculi are currently rated under DC 7509-7508.  

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The rating schedule provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a. 

Under DC 7508, nephrolithiasis is to be rated as hydronephrosis (DC 7509), except for recurrent stone formation requiring one or more of the following: diet therapy; drug therapy; or, invasive or non-invasive procedures more than two times/year, in which case a 30 percent evaluation is assignable.  38 C.F.R. § 4.115b, DC 7508. 

Under DC 7509 for hydronephrosis, when there is only an occasional attack of colic, and there is no infection and no need for catheter drainage, a 10 percent rating is warranted.  When there are frequent attacks of colic, requiring catheter drainage, a 20 percent rating is warranted.  A maximum 30 percent rating is assigned for frequent attacks of colic with infection (pyonephrosis) and impaired kidney function.  38 C.F.R. § 4.115b, DC 7509.  [Similarly, the criteria under DCs 7510 (ureterolithiasis), and 7511 (stricture of ureter) only provide for a maximum 30 percent rating as well.] 

In an effort to afford the Veteran the highest possible evaluation, the Board has considered whether his kidney disorder warrants evaluation as renal dysfunction.  Renal dysfunction is rated at 30 percent when there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under DC 7101.  An 80 percent rating requires persistent edema and albuminuria with BUN 40 to 80 mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. 4.115a.

Under DC 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more; or systolic pressure of predominantly 200 or more.  A 40 percent rating requires a diastolic pressure predominantly 120 or more with moderately severe symptoms.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104.  

Voiding dysfunctions are addressed under 38 C.F.R. § 4.115a , which directs that the particular condition be rated as urine leakage, urinary frequency, obstructed voiding, and urinary tract infection.  Since there is no evidence of urine leakage or obstructive voiding, the Board will only consider the criteria for urinary frequency and urinary tract infection.
For urinary frequency, a 10 percent rating is assigned for daytime voiding intervals between two and three hours or awakening to void two times per night.  Daytime voiding intervals between one and two hours or nocturia three or four times a night is rated 20 percent disabling.  A 40 percent evaluation is assigned for daytime voiding intervals of less than an hour or nocturia five or more times a night.  Id.  

Urinary tract infections require a 10 percent rating for long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Id.  

Post-service VA treatment records show that the Veteran underwent an ultrasound in November 2006 for hematuria, which revealed a stone in the right kidney.  No procedure was performed to eliminate it.  

A September 2007 VA examination report shows that the Veteran reportedly developed his first stone in 1994 and required a left ureteroscopy to remove it.  He had a stone in 1996 and 1999, both of which he passed on his own.  A stone in 2005 was asymptomatic.  The Veteran reported that he occasionally experienced flank pain, at which time he increased his fluids and walking.  The Veteran also reported a history of hematuria and voiding one time at night.  He denied urinary incontinence, obstructive voiding, and repetitive urinary tract infections.  A gastrointestinal examination was normal.  The diagnosis was recurrent renal calculi.

An October 2007 VA treatment record shows that recent lumbar spine X-rays revealed a left-sided stone.  The Veteran denied any dysuria or hematuria.  He reports a mild urge to void just after urinating.  Urinalysis revealed some
blood which the clinician noted could be the result of the kidney stone.  The diagnosis was history of nephrolithiasis with mild symptoms that had recently resolved.  The clinician recommended that he increase fluids.  

In January 2008, the Veteran underwent laser lithotripsy and a stent placement for a kidney stone.  
In May 2010, the Veteran underwent a VA genitourinary examination.  He reported  urinary frequency whenever he had a stone.  At the time of the examination, he had urinary frequency of every 1-2 hours with nocturia that occurred on average once a night.  He denied any urinary incontinence, but did experience some urgency with slight post void dribbling.  He described good urinary flow without hematuria or dysuria.  He denied straining, hesitancy, starting, or stopping of urinary flow.  The Veteran reported mild urinary tract infections, but had not taken any antibiotics or experienced any complicated infections within the past year.  He reportedly had been instructed on certain dietary measures such as avoiding caffeine in order to avoid stone formation.  He denied any episodes of colic within the past year.  The examiner noted that ureteral or kidney drainage had been required, but not in the past year.  A physical examination was normal.  The diagnosis was recurrent renal calculi, with moderate effects on toileting.

The Board finds that an evaluation in excess of 10 percent for the Veteran's service-connected kidney disorder from May 5, 2006 to May 5, 2010 is not warranted.  VA and private treatment records dated 2006-2008 reflect treatment for kidney stones/renal calculi but do not show that this disability required diet or drug therapy during this time period.  There is no evidence of frequent attacks of colic requiring catheter drainage.  Nor is there evidence of a daytime voiding interval between one and two hours, or nocturia three to four times per night.  Given that during the pendency of the Veteran's claim (which is approximately 6 years), he has required treatment in order to pass or eradicate a stone only once, a 30 percent rating for invasive or non-invasive procedures more than two times per year is not warranted.  See 38 C.F.R. § 4.115b, DCs 7508, 7509.  

Nor is there evidence that the Veteran's kidney disorder caused recurrent symptomatic infection requiring drainage or frequent hospitalization (greater than two times/year) or continuous intensive management as required for a 30 percent rating for urinary tract infections.  Rather, the medical evidence of record shows that the Veteran has denied a history of urinary tract infections.  See 38 C.F.R. § 4.115a.  See also 2007 VA examination report.

Furthermore, the medical evidence fails to record a single blood pressure reading demonstrating a systolic pressure of 160 or more, diastolic pressure predominantly 100 or more, or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control-which would warrant a 10 percent rating for hypertension.  The record contains only one diastolic pressure of 100 or more (see September 2007 VA examination report), which is not sufficient to warrant a 10 percent hypertension rating.  See 38 C.F.R. § 4.104, DC 7101.  

Indeed, no evidence of a compensable level of renal dysfunction was shown.  See 38 C.F.R. § 4.115a.  

Similarly, the criteria for an evaluation in excess of 30 percent since May 6, 2010 for the Veteran's kidney disorder have not been met.  The medical evidence associated with the claims file does not reveal that he has constant albuminuria, edema, or definite decrease in kidney function.  With the exception of recurrent kidney stones, he has remained stable with no significant change in his renal function.  See 38 C.F.R. § 4.115a.  

Furthermore, the medical evidence fails to record a single blood pressure reading demonstrating a diastolic pressure of 120 or more, which would suggest the presence of severe kidney pathology which would warrant a 40 percent rating.  See 38 C.F.R. § 4.104, DC 7101.  

There is also no evidence of daytime voiding intervals less than one hour or nocturia of five or more times.  The Board finds that such symptomatology does not warrant a rating in excess of 30 percent under the rating criteria pertinent to urinary frequency. 

The remaining rating criteria for evaluating genitourinary disorders either are not applicable to the Veteran's case or do not offer a higher disability rating for either time period.  See 38 C.F.R. § 4.115b, DCs 7500-7507 and DCs 7512-7528. 

The preponderance of the evidence is against the claim for a higher initial evaluation for the Veteran's residuals, recurrent renal calculi for the entire appeals period.  There is no doubt to be resolved.

B. Asthma

Bronchial asthma is rated under 38 C.F.R. § 4.97, DC 6602.  A 10 percent evaluation is warranted where pulmonary function testing shows a Forced Expiratory Volume in one second (FEV-1) of 71-to 80- percent predicted or the ratio of FEV in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy is required.  

A 30 percent evaluation is warranted where pulmonary function testing shows an FEV-1 of 56-to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy is required, or; inhalational anti-inflammatory medication is required. 

A 60 percent evaluation is warranted where pulmonary function testing shows an FEV-1 of 40-to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician are required for exacerbations, or; if intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required. 

A maximum 100 percent evaluation is warranted for bronchial asthma where pulmonary function testing shows an FEV-1 of less than 40 percent predicted, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602.

Post-bronchodilator results are used in applying the results of PFTs to the rating criteria.  38 C.F.R. § 4.96 (d)(5). 

A January 2007 VA treatment record indicates that the Veteran had been on Albuterol only, which appeared to control his symptoms quite well.  He had never been hospitalized or intubated.  He denied the use of oral steroids.  He also denied wheezing and shortness of breath.  On examination, the Veteran's lungs were clear.  FEV-1 was 77 percent of the predicted value and FEV-1/FVC was 99 percent of the predicted value.  The therapist noted the Veteran made a good effort.  The diagnosis was history of asthma that was fairly mild.

A September 2007 VA examination report shows that the Veteran reported breathing problems, especially with exercise and around people who smoke.  He also had breathing problems at welding jobs.  He avoided running.  If he tried to exercise, he started coughing and had difficulty breathing.  He did not think that he had wheezing while running, although his wife reported that he had wheezing at night.  He denied the use of inhaled steroids.  He was treated with Singulair, and Albuterol as needed.  On examination, FEV-1 was 96 percent of the predicted value and FEV-1/FVC was 105 percent of the predicted value.  The therapist noted the Veteran made a good effort.  The diagnosis was restrictive airway disease, with asthma as an associated problem.  

An October 2007 VA treatment record indicates that the Veteran's prescriptions for Singulair and a Xopenex inhaler were refilled.  Xopenex was to be taken as needed.

The Board finds that an evaluation in excess of 10 percent for the Veteran's service-connected asthma is not warranted.  The PFT results from the September 2007 VA examination are FEV-1 of 96 percent predicted and FEV-1/FVC of 105 percent.  The January 2007 PFT results are FEV-1 of 77 percent predicted and FEV-1/FVC of 99 percent.  These results warrant no higher than the currently-assigned 10 percent disability evaluation.  See 38 C.F.R. § 4.97, DC 6602.  There is no evidence that the Veteran has FEV-1 of 70 percent predicted or less, FEV-1/FVC of 70 percent or less, that he requires either daily inhalational or oral bronchodilator therapy, or that he requires inhalational anti-inflammatory medication.  Accordingly, the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the Veteran's service-connected asthma.
The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial evaluation in excess of 10 percent for service-connected asthma is not warranted.

C. Allergic Rhinitis

Allergic rhinitis is evaluated under the criteria set forth in DC 6522.  A 30 percent evaluation is assigned when polyps are shown.  Without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent evaluation is assigned.  38 C.F.R. § 4.97, DC 6522.  The Schedule provides that a 0 percent, noncompensable evaluation is assignable when the requirements for a compensable evaluation are not met, even when a 0 percent evaluation is not specifically listed under the applicable Code.  38 C.F.R. § 4.31.

No treatment record, either private or VA, indicates the presence of polyps at any time.  The September 2007 VA examiner did not find any polyps.  Moreover, no chronic obstruction of either nasal passage is found at any time.  In fact, a September 2007 MRI of the head showed that the sinuses were clear.  The Veteran does periodically report congestion and nasal symptoms, but no provider documents obstruction of the passages.  In fact, the September 2007 examiner specifically found no obstruction.

Importantly, the Veteran has never alleged the presence of the symptoms and findings required for a compensable evaluation for rhinitis.  Accordingly, and based on the totality of this evidentiary posture, the Board finds that the preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial compensable rating for service-connected asthma is not warranted.

III.  Other Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, and no extraschedular referral is required.  In light of the failure to meet the first part of the Thun test, consideration of factors such as excessive hospitalization or marked interference with employment with respect to each individual disability is not required.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  At the time of the September 2007 VA examination, the Veteran was unemployed because his seasonal subcontracting job had ended, while the May 2010 VA examination report shows that he currently stays home with his children.  As a TDIU based on the service-connected disabilities here on appeal has not been raised by the record-nor has the Veteran so contended, no further discussion of entitlement to a TDIU is warranted at this time.  


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial evaluation in excess of 10 percent for residuals of recurrent renal calculi from May 5, 2006 to May 5, 2010 and in excess of 30 percent since May 6, 2010 is denied.

Entitlement to an initial evaluation in excess of 10 percent for asthma is denied.

Entitlement to an initial compensable evaluation for allergic rhinitis is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


